PER CURIAM.
Appellant seeks review of her judgment of conviction and sentence based upon a jury verdict finding her guilty of second degree murder.
The principal point on appeal challenges the sufficiency of the evidence to support the verdict. We have carefully reviewed the record on appeal and find therein competent and sufficient evidence to sustain the judgment. Two eyewitnesses offered testimony in support of the charge made against appellant which, if believed by the jury, supported each element of the offense.1
We have given consideration to appellant’s remaining point on appeal but find it to be without substantial merit. The judgment is accordingly affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and RAWLS, JJ„ concur.

. Darty v. State (Fla.App.1964) 161 So.2d 864.